Title: From George Washington to Major General John Sullivan, 24 May 1779
From: Washington, George
To: Sullivan, John



Dear Sir,
Head Quarters Middle Brook May 24. 1779

In mine which was dispatched a few hours ago, I acknowleged the receipt of your favour of yesterday—I think with you it will be expedient to send two or three hundred more troops to Wyoming.
It will be lamentable, if there should be any material delay on the score of waggons—General Greene has possitively assured me there would not—I shall immediately speak to him again on the subject, and you may depend that every thing in my power shall be done to expedite a supply.
But the difficulty of procuring waggons and the enormous expence of transportation join themselves to other still more important reasons to make it adviseable to contract your stores and baggage as much as the nature & duration of the service you are going on will permit. The success and efficacy of the expedition depend absolutely on the celerity of your movements, and may be defeated if you do not proceed as light as possible. I am led to this observation by the large demand on the ordnance department especially in the article of rifle powder. The quantity required is in my opinion more than can on any calculation be necessary—I know it proceeded from your anxiety to prevent a scarcity; but you will excuse the freedom of cautioning you against another extreme—that of accumulating a superfluidity. I am with very great esteem & regard Dr Sir Yr Most Obedt servt.
